Citation Nr: 1709312	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-13 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right hip strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right wrist strain. 

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of thyroid papillary carcinoma, status post thyroidectomy.

4.  Entitlement to service connection for acid reflux.

5.  Entitlement to service connection for a bilateral hand disability, claimed as chronic pain and prickly condition.

6.  Entitlement to service connection for a left wrist disability.

7.  Entitlement to service connection for a right hamstring disability, claimed as chronic pain and loss of motion.

8.  Entitlement to an initial compensable evaluation for lumbar intervertebral disc syndrome (IVDS) left gluteal numbness associated with degenerative joint disease of the lumbar spine, prior to October 8, 2010.

9.  Entitlement to an evaluation in excess of 10 percent for lumbar IVDS left gluteal numbness associated with degenerative joint disease of the lumbar spine, from October 8, 2010.

10.  Entitlement to an initial compensable evaluation for lumbar IVDS right gluteal numbness associated with degenerative joint disease of the lumbar spine, prior to October 8, 2010.

11.  Entitlement to an evaluation in excess of 10 percent for lumbar IVDS right gluteal numbness associated with degenerative joint disease of the lumbar spine, from October 8, 2010.

12.  Entitlement to an initial evaluation in excess of 10 percent for a left hip strain.

13.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar strain.

14.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.

15.  Entitlement to an initial evaluation in excess of 10 percent for lateral epicondylitis of the right elbow. 

16.  Entitlement to a temporary total evaluation for convalescence for lateral epicondylitis of the right elbow.

17.  Entitlement to an initial compensable evaluation for seborrheic dermatitis.  

18.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.

19.  Entitlement to service connection for hemorrhoids.

20.  Entitlement to service connection for a left elbow disability, claimed as loss of motion, degenerative joint disease, and pain, to include as secondary to lateral epicondylitis of the right elbow.

21.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to March 1984, from October 1991 to January 1992, from May 1992 to July 1993, and from January 1994 to October 2009, with additional service in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) from April 2010 and December 2010 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Veteran testified during a Board hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  During her hearing, the Veteran through her representative waived regional review of evidence associated with her claims file since the statements of the case were issued.  Also during her hearing the Veteran raised the issue of entitlement to a TDIU in part as a result of the increased rating claims on appeal.   As such, the determination as to whether she is entitled to a TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board therefore has jurisdiction over this intertwined matter.  

The Board will not further address the issue of entitlement to an initial compensable evaluation for seborrheic dermatitis.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the Veteran's claim for an increased rating for seborrheic dermatitis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay, and the issue will not be addressed further in this decision.  Once a final decision is reached on appeal in Johnson, the adjudication of the issue will be resumed.

The issues of entitlement to increased ratings for gluteal numbness and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for a right hip strain.

2.  At her September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for a right wrist strain.

3.  At her September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of thyroid papillary carcinoma, status post thyroidectomy.

4.  At her September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to service connection for acid reflux.

5.  At her September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to service connection for a bilateral hand disability, claimed as chronic pain and prickly condition.

6.  At her September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to service connection for a left wrist disability.

7.  At her September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the issue of entitlement to service connection for a right hamstring disability, claimed as chronic pain and loss of motion.

8.  The Veteran's left hip strain is not productive of flexion limited to 30 degrees or less, extension limited to 5 degrees, ankylosis, limitation of rotation, limitation of adduction, limitation of abduction, flail joint, malunion or fracture of the femur, or the functional equivalent thereof.

9.  The Veteran's lumbar spine disability is productive of flexion limited to 60 degrees or less but not of incapacitating episodes totalling at least 4 weeks per year, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.

10.  The Veteran's cervical spine disability is not productive of incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, combined range of motion limited to 170 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or the functional equivalent thereof.

11.  The Veteran's right elbow disability is productive of pronation motion lost beyond the last quarter of arc, but it is not productive of pronation motion lost beyond the middle of arc, ankylosis, flexion limited to 100 degrees or less, extension limited to 45 degrees or more, fracture with deformity, ununited fracture, a flail joint, malunion, nonunion, bone fusion, or the functional equivalent thereof.

12.  Surgery on the Veteran's right elbow disability did not require any convalescent period of at least one month or have severe postoperative residuals, and the disability did not require immobilization by cast.

13.  The Veteran's bilateral plantar fasciitis is not productive of limited or painful motion, pes planus, bilateral weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, nonunion or malunion of the tarsal or metatarsal bones, a moderate foot disability, or the functional equivalent thereof.

14.  Hemorrhoids arose in service.

15.  The Veteran's left elbow disability was caused by her right elbow disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for a right hip strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for a right wrist strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of thyroid papillary carcinoma, status post thyroidectomy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for acid reflux have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a bilateral hand disability, claimed as chronic pain and prickly condition, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a left wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a right hamstring disability, claimed as chronic pain and loss of motion, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for an initial evaluation in excess of 10 percent for a left hip strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2016).

9.  The criteria for an initial evaluation of 20 percent, but not in excess thereof, for a lumbar spine strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5013 (2016).

10.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

11.  The criteria for an initial of 20 percent, but not in excess thereof, for lateral epicondylitis of the right elbow, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2016).

12.  The criteria for a temporary total evaluation for convalescence for lateral epicondylitis of the right elbow have not been met.  38 U.S.C.A. § 1156 (West 2014); 38 C.F.R. § 4.30 (2016).

13.  The criteria for an initial compensable evaluation for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5020 (2016).

14.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

15.  The criteria for service connection for a left elbow disability, claimed as loss of motion, degenerative joint disease, and pain, to include as secondary to lateral epicondylitis of the right elbow have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At her September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement for increased evaluations for a right hip strain, a right wrist strain, and thyroid cancer residuals, as well as entitlement to service connection for acid reflux, a bilateral hand disability, a left wrist disability, and a right hamstring disability.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated October 2009, December 2009, and September 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

With respect to the claims of entitlement to service connection for hemorrhoids and a left elbow disability, because the claims are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.	

The Board notes that service treatment records from the Veteran's periods of service prior to 1994 are not associated with the claims file.  In an April 2012 letter, the Veteran was so informed and instructed that further evidence corroborating her in-service injuries should be submitted if available.  Although, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to consider carefully the benefit-of-the-doubt rule in service connection claims, both service connection claims decided herein are granted.  There is therefore no prejudice to the Veteran in deciding these claims.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran was provided a VA examination of her hip, low back, cervical spine, right elbow, and plantar fasciitis in October 2009, as well as a second examination of her right elbow in November 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has not been provided a VA examination for many of her claimed disabilities since October 2009.  The duty to assist, however, does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  In this case, at her September 2016 hearing the Veteran explicitly and repeatedly denied that her disabilities had worsened since her VA examinations.  Remand for more current findings is therefore not necessary.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Left Hip

The Veteran claims an increase to her 10 percent rating for a left hip strain.

The Veteran's left hip strain is rated for limitation of flexion of the thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.

Alternative and additional Diagnostic Codes for the hip and thigh are available under 38 C.F.R. § 4.71a, as follows:

Ankylosis of the hip is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5250.  A 60 percent rating is warranted for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent rating is warranted for intermediate ankylosis.  A 90 percent rating is warranted for extremely unfavorable ankylosis, with the foot not reaching the ground and crutches necessitated.

Limitation of extension of the thigh is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  A 10 percent rating is warranted for extension limited to 5 degrees.

Other thigh impairment is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent rating is warranted for limitation of rotation, such that it cannot toe-out more than 15 degrees; or for limitation of adduction, such that the legs cannot be crossed.  A 20 percent rating is warranted for limitation of abduction, such that motion is lost beyond 10 degrees.

Flail joint of the hip is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5254, and warrants an 80 percent rating.

Impairment of the femur is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Malunion of the femur with knee or hip disability is rated at 10 percent for slight disability, 20 percent for moderate disability, and 30 percent for marked disability.  Fracture of the cervical neck of the femur with a false joint warrants a 60 percent rating.  Fracture of the shaft or anatomical neck of the femur warrants a rating of 60 percent for nonunion, without loose motion, with weightbearing preserved with the aid of a brace; and a rating of 80 percent for nonunion, with loose motion (spiral or oblique fracture).

The Veteran underwent a VA examination in October 2009 prior to separation from service.  She denied weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, pain, or dislocation.  She denied flare-ups.  Gait was normal.  Examination showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding, or ankylosis.  Range of motion was within normal limits with pain at the end of the range.  Joint function was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  X-rays were within normal limits.  The examiner diagnosed a left hip strain.

At her September 2016 hearing, the Veteran reported that her left hip makes it difficult to sit or walk for prolonged periods. She reported a limp.  She stated that when working she has to stand every half an hour.  She reported that her left hip disability had not worsened since her VA examination.

In an October 2016 letter, the Veteran's private orthopedist stated that the Veteran suffers from chronic pain in her buttocks.  Specifically, she demonstrated pain at both the right and left ischial tuberosity which is consistent with immobility of the lumbar spine and inherent neurological complication such as radiculopathy.  Her left ischial tuberosity is more painful than that of the right.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's left hip strain.  Her current rating is warranted as the functional equivalent of flexion limited to 45 degrees.  Higher and additional ratings are available for flexion limited to 30 degrees or less, extension limited to 5 degrees, ankylosis, limitation of rotation, limitation of adduction, limitation of abduction, flail joint, malunion or fracture of the femur, or the functional equivalent thereof.  The evidence weighs against findings of such severity.  Her October 2009 VA examination found ranges of motion to be within normal limits with pain at the end of the range.  There was no ankylosis.  In October 2016 her private orthopedist described her symptoms wholly in terms of pain, and at her hearing she explicitly denied that her symptoms had worsened since the October 2009 examination.  She denied flare-ups, and reported functional impairment in terms of her inability to sit for prolonged periods or to walk fast.  The Board finds these symptoms to be the functional equivalent of the criteria for her current 10 percent rating.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's left hip strain.

Lumbar Spine

The Veteran claims an increase to her 10 percent rating for degenerative joint disease of the lumbar spine.  

The Veteran is currently in receipt of a 10 percent disability rating for her service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5013, as osteoporosis.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  The next higher rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Under this formula, a higher rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran underwent a VA examination in October 2009 prior to separation from service.  She reported constant moderate pain, stiffness, and decreased motion in her lower back since a July 2009 bike accident.  She stated she could walk without limitation and had not experienced any falls.  She denied fatigue, spasms, paresthesia, numbness, weakness, and bladder problems.  During flare-ups she reported additional limitation in twisting or bending over.  She reported having been incapacitated for three days by her disability.  She denied overall functional impairment due to back pain.  Gait and posture were normal.  Examination showed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, tone loss, atrophy, or ankylosis.  Straight leg raising tests were negative.  Range of motion was within normal limits, with pain at the ends of the rotation ranges.  Joint function was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance, incoordination, or additional loss of range of motion.  Neurological examination of the lower extremities was within normal limits.  X-rays were within normal limits.  The examiner diagnosed a lumbar strain.

A November 2010 x-ray associated with a peripheral nerve VA examination was within normal limits.

At her September 2016 hearing, the Veteran reported that her back pain makes it difficult to stand for long periods of time.  She stated that it forced her to walk very slow and made it difficult for her to bend.  She stated that her disability had not worsened since her VA examination.

In an October 2016 letter, the Veteran's private orthopedist provided measurements from a private lumbar spine examination.  Extension was not possible due to pain and discomfort.  Flexion was limited to 45 degrees before pain and discomfort were demonstrated.  Lateral flexion was limited to 20 degrees and rotation was limited to 15 degrees.  The orthopedist noted that the lumbar spine was extremely inflexible, causing chronic low back pain and degenerative disc disease.  The orthopedist surmised that arthritis was present and noted that the Veteran reported chronic pain and discomfort with periodic bouts of immobility during the last 12 months.

The Board finds that an evaluation of 20 percent is warranted for the Veteran's lumbar strain.  Her private orthopedist found forward flexion to be limited to 45 degrees, which warrants a 20 percent rating.  Furthermore, the Board finds credible the Veteran's statement at her hearing that her disability had not worsened since her October 2009 VA examination.  At that examination, she reported additional functional limitation during flare-ups and additional pain on repetitive use.  Affording the Veteran the benefit of the doubt, the Board therefore finds that a 20 percent evaluation is warranted for the entirety of the period on appeal.

The Board further finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.  Higher ratings are available for incapacitating episodes totalling at least 4 weeks per year, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.  The evidence weighs against manifestations of such severity.  There is no indication in the record of ankylosis, incapacitating episodes with prescribed bedrest, or flexion limited to less than 45 degrees.  Furthermore, the Board finds that the Veteran's descriptions of pain, stiffness, and limited motion, including her description of flare-ups, are contemplated by the criteria for a 20 percent evaluation.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine disability.

Cervical Spine

The Veteran claims an increase to her 10 percent rating for degenerative arthritis of the cervical spine.

The Veteran is currently in receipt of a 10 percent disability rating for her service-connected cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis.  This disability is evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degree but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  The next higher rating of 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Under this formula, a higher rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran underwent a VA examination in October 2009 prior to separation from service.  She reported constant moderate pain in her neck.  She denied stiffness, fatigue, spasms, paresthesia, numbness, weakness, and bladder problems.  During flare-ups she reported additional limitation in turning head to the left and right.  She denied incapacitating episodes.  She denied overall functional impairment due to neck pain.  Examination showed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  Forward flexion was limited to 40 degrees with pain thereat.  Extension was limited to 40 degrees with pain thereat.  Right lateral flexion was limited to 40 degrees with pain thereat.  Left lateral flexion, right lateral rotation, and left lateral rotation were within normal limits.  Joint function was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance, incoordination, or additional loss of range of motion.  Neurological examination of the upper extremities was within normal limits.  X-rays showed degenerative arthritis.  The examiner diagnosed degenerative arthritis of the cervical spine.

At her September 2016 hearing, the Veteran reported that her neck disability made it difficult for her to turn her head, which in turn made it difficult for her to drive.  She denied that her disability had worsened since her VA examination.

In an October 2016 letter, the Veteran's private orthopedist provided measurements from a private cervical spine examination.  Extension was neutral due to pain and discomfort.  Flexion was limited to 45 degrees.  Lateral flexion was painful at 15 degrees and rotation was painful to 60 degrees.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's cervical spine disability.  Her current 10 percent evaluation is based on limited motion.  Higher evaluations are available for incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, combined range of motion limited to 170 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or the functional equivalent thereof.  There is no indication of incapacitating episodes or ankylosis.  Forward flexion has never been measured at less than 40 degrees and combined range of motion has never been measured at less than 195 degrees.  There is no indication of abnormal curvature of the spine or gait caused by cervical arthritis.  At her September 2016 hearing she explicitly denied that her disability had worsened since her October 2009 VA examination.  Furthermore, the Board finds that the Veteran's descriptions of pain and limited motion, including her description of flare-ups, are contemplated by the criteria for a 10 percent evaluation.  Indeed, at her October 2009 VA examination she denied any functional impairment due to this disability.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's cervical spine disability.

Right Elbow

The Veteran claims an increase to her 10 percent rating for lateral epicondylitis of the right elbow, to include a temporary total evaluation for convalescence.  Her right arm is the dominant extremity.

The Veteran's right elbow disability is rated as tenosynovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5024.  This code directs that tenosynovitis be rated on the basis of limitation of motion of the effective joint as arthritis is.  As such, the Veteran's current rating is based on a finding of painful motion.  See 38 C.F.R. § 4.59.

Alternative and additional Diagnostic Codes for the dominant elbow are available under 38 C.F.R. § 4.71a, as follows:

Ankylosis of the dominant elbow is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5205.  A 40 percent rating is warranted for favorable ankylosis at an angle between 70 and 90 degrees.  A 50 percent rating is warranted for intermediate ankylosis at an angle of more than 90 degrees or between 50 and 70 degrees.  A 60 percent rating is warranted for unfavorable ankylosis at an angle of less than 50 degrees or with complete loss of supination or pronation.  

Limitation of flexion of the dominant forearm is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Flexion limited to 110 degrees is rated at 0 percent.  Flexion limited to 100 degrees is rated at 10 percent.  Flexion limited to 90 degrees is rated at 20 percent.  Flexion limited to 70 degrees is rated at 30 percent.  Flexion limited to 55 degrees is rated at 40 percent.  Flexion limited to 45 degrees is rated at 50 percent.  

Limitation of extension of the dominant forearm is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  Extension limited to 45 degrees is rated at 10 percent.  Extension limited to 75 degrees is rated at 20 percent.  Extension limited to 90 degrees is rated at 30 percent.  Extension limited to 100 degrees is rated at 40 percent.  Extension limited to 110 degrees is rated at 50 percent.  

Limitation of flexion of the forearm to 100 degrees along with limitation of extension of the forearm to 45 degrees warrants a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5209, a joint fracture of the dominant elbow with marked cubitus varus or cubitus valgus deformity, or with ununited fracture of the head of the radius is rated at 20 percent.  A dominant flail joint is rated at 60 percent.

Nonunion of the dominant radius and ulna with flail false joint is rated at 50 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5210.

Impairment of the dominant ulna is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5211.  A 10 percent rating is warranted for malunion with bad alignment.  A 20 percent rating is warranted for nonunion in the lower half.  A 30 percent rating is warranted for nonunion in the upper half with false movement but without loss of bone substance or deformity.  A 40 percent rating is warranted for nonunion in the upper half with false movement and with loss of one inch or more of bone substance and marked deformity.

Impairment of the dominant radius is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5212.  A 10 percent rating is warranted for malunion with bad alignment.  A 20 percent rating is warranted for nonunion in the upper half.  A 30 percent rating is warranted for nonunion in the lower half with false movement but without loss of bone substance or deformity.  A 40 percent rating is warranted for nonunion in the lower half with false movement and with loss of one inch or more of bone substance and marked deformity.

Impairment of supination or pronation of the dominant elbow is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5213.  A 10 percent rating is warranted for limitation of supination to 30 degrees or less.  A 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter of arc and the hand unable to approach full pronation, or for bone fusion such that the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent rating is warranted for limitation of pronation with motion lost beyond the middle of the arc, or for bone fusion such that the hand is fixed in full pronation.  A 40 percent rating is warranted for bone fusion such that the hand is fixed in supination or hyperpronation.  

A total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge, or release to non-bed care, or outpatient release, that entitlement is warranted.  38 C.F.R. § 4.30.

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation. 38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

The Veteran underwent a VA examination in October 2009 prior to separation from service.  She reported weakness, tenderness, and pain.  She denied stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  She reported flare-ups twice per month lasting for two days with pain rated at 6/10.  Examination showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding, or ankylosis.  Range of motion was within normal limits.  Joint function was additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  X-rays were within normal limits.  The examiner diagnosed a right elbow strain.

Private treatment records reflect that in February 2010 the Veteran underwent surgery for recurrent lateral epicondylitis and radial tunnel syndrome of the right elbow.  Her surgeon performed an anconeus flap, revision radial tunnel release, and lateral collateral ligament repair.  A May 2010 physical therapy progress report indicated that she reported soreness in the elbow with prolonged typing at work.  In November 2010 she reported that her symptoms had deteriorated further to the point of constant dull ache.  She stated she was unable to write or type for prolonged periods of time.  Her physician found rather exquisite tenderness all along the lateral aspect of the right elbow.  There was pain with resisted wrist extension, pain with resisted long finger extension, and pain with resisted supination.  Generalized strength of the right upper extremity was less than the left upper extremity, with grip strengths of 55 pounds on the right and 80 on the left.  There was no evidence of instability on testing.  Nerves were intact on examination.  X-rays revealed a metallic anchor in the lateral humeral condyle; no fracture, dislocation, or joint effusion; enthesopathy at the triceps insertion; and surgical clips in the volar soft tissues of the proximal forearm.  An MRI revealed an abnormal signal within the proximal common extensor tendon origin and lateral condyle, and a defect and signal abnormality within the soft tissues lateral to the olecranon.  In August 2011, the Veteran underwent another surgery, specifically a lateral collateral ligament reconstruction using tibialis anterior allograft and reconstruction repair of lateral epicondylitis with tendon repair and partial ostectomy of lateral epicondyle.  A referral for post-surgery physical therapy noted that she would wear a hinged brace for 7-14 days and that her physical therapy should not include active motion or isometrics for 6 weeks. 

The Veteran underwent a second VA examination of her right elbow in November 2012.  She reported waking up every night in pain.  She described worsening pain as nagging and sharp with no radiation.  She reported weakness but no stiffness and daily locking and cracking.  She said she was unable to open a jar.  She denied flare-ups.  On physical examination the elbow was very tender.  Flexion and extension were 0 to 145 degrees and pronation and supination were 0 to 60 degrees, all with objective evidence of pain with active motion.  There were no additional limitations after three repetitive motions.  There was no ankylosis.  She was diagnosed with failed right elbow reconstruction with degenerative joint disease.  The examiner found significant effects on the Veteran's usual occupation due to pain.  The examiner further found effects on usual daily activities, in that it prevented chores, shopping, exercise, sports, traveling, and bathing, with moderate effects on grooming and driving.

At her September 2016 hearing, the Veteran reported that her right elbow disability makes it difficult for her to perform her work as an administrative assistant.  She stated that she was given a special ergonomic desk to alleviate her pain.  She reported no change in her elbow pain from her surgeries.  She reported lack of grip strength in terms of opening jars or shaking hands.  She stated that after her surgeries, her doctors told her to take it easy and stay away from work.

In an October 2016 letter, the Veteran's private orthopedist stated that after four surgeries her right elbow still exhibited range of motion degradation and chronic soreness.

The Board finds that an initial evaluation of 20 percent is warranted for the Veteran's right elbow disability.  At her November 2012 examination, pronation was limited to 60 degrees.  The full range of pronation is to 80 degrees, and motion was therefore lost beyond the last quarter of arc, warranting a 20 percent rating under Diagnostic Code 5213 as referenced by 5024.  Furthermore, the Board finds credible the Veteran's statement at her hearing that her disability had not worsened since her October 2009 VA examination.  At that examination, she reported additional functional limitation during flare-ups and additional pain on repetitive use.  Her willingness to undergo two surgeries in the two years following the examination support her statements that her disability was more severe than the 10 percent rating assigned at the time.  Thus, affording the Veteran the benefit of the doubt, the Board therefore finds that a 20 percent evaluation is warranted for the entirety of the period on appeal.

The Board further finds that an evaluation in excess of 20 percent is not warranted for the Veteran's right elbow disability.  Higher or additional ratings are available for pronation with motion lost beyond the middle of arc, ankylosis, flexion limited to 100 degrees or less, extension limited to 45 degrees or more, fracture with deformity, ununited fracture, a flail joint, malunion, nonunion, bone fusion, or the functional equivalent thereof.  The evidence weighs against manifestations of such severity.  There is no indication of ankylosis, fracture, flail joint, malunion, nonunion, or bone fusion.  Flexion has never been measured as limited to less than 145 degrees, extension has never been measured as limited to more than 0 degrees, and pronation has never been measured as limited to less than 60 degrees.  The Board finds that the Veteran's descriptions of pain, locking, and limited motion, including her description of flare-ups, are contemplated by the criteria for a 20 percent evaluation.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's right elbow disability.

Finally, the Board finds that a temporary total evaluation for a period of convalescence is not warranted for either of the Veteran's elbow surgeries.  Her surgeries did not require convalescent periods under the provisions of 38 C.F.R. § 4.30(a).  Convalescent periods must last for at least one month following surgery, have severe postoperative residuals, or involve immobilization by cast without surgery.  Though the Veteran has provided no records indicating any convalescent period following the February 2010 surgery, the records following the August 2011 surgery indicate that she was prescribed a hinged brace to wear for 7-14 days thereafter.  Such a convalescent period is less than one month and is neither severe no immobilizing, as it is a hinged assistive device.  The surgeries were similar in scope, and the Veteran's statements regarding the surgeries do not describe any compensable convalescent period.  At her September 2016 hearing, she stated that she was told to take it easy and stay away from work after the surgeries, but she did not say for how long, nor did she describe these orders in any further detail.  The Board therefore finds no evidence that the Veteran meets the requirements of 38 C.F.R. § 4.30(a), and a temporary total evaluation for a period of convalescence is denied.

Plantar Fasciitis

The Veteran claims an increase to her noncompensable rating for bilateral plantar fasciitis.

The Veteran's plantar fasciitis is rated as synovitis under 38 C.F.R. § 4.71a, Diagnostic Code 5020.  This code directs that synovitis be rated on the basis of limitation of motion of the effective joint as arthritis is.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Alternative and additional Diagnostic Codes for the feet are available under 38 C.F.R. § 4.71a, as follows:

Acquired pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for bilateral or unilateral moderate flatfoot, with a weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 20 percent rating is warranted for unilateral severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities.  A 30 percent rating is warranted for bilateral severe flatfoot as described above or for unilateral pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasms of the tendo Achillis on manipulation, and no improvement by orthopedic shoes or appliances.  A 50 percent rating is warranted for bilateral pronounced flatfoot as described above.

Bilateral weak foot is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5277.  The disability is defined as a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  It is to be rated based on the underlying condition but with a minimum rating of 10 percent.

Acquired pes cavus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5278.  A 0 percent rating is warranted for slight pes cavus.  A 10 percent rating is warranted for unilateral or bilateral pes cavus with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 20 percent rating is warranted for unilateral pes cavus and a 30 percent rating is warranted for bilateral pes cavus when all toes tend to dorsiflexion, there is limitation of dorsiflexion at the ankle to a right angle, plantar fascia are shortened, and there is marked tenderness under the metatarsal heads.  A 30 percent rating is warranted for unilateral pes cavus and a 50 percent rating is warranted for bilateral pes cavus when there is marked contraction of the plantar fascia with dropped forefoot, all toes are hammer toes, there are very painful callosities, and there is marked varus deformity.  

Unilateral or bilateral metatarsalgia (Morton's disease) is rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5279.

Unilateral hallux valgus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 10 percent rating is warranted for operated hallux valgus with resection of the metatarsal head, or for severe hallux valgus if equivalent to amputation of the great toe.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5281, unilateral severe hallux rigidus is to be rated as severe hallux valgus.  Ratings for hallux rigidus are not to be combined with ratings for pes cavus.

Hammer toes are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5282.  Single hammer toes are rated at 0 percent.  All toes, unilateral, without claw foot, are rated at 10 percent.

Nonunion or malunion of the tarsal or metatarsal bones are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5283.  A moderate disability is rated at 10 percent, a moderately severe disability is rated at 20 percent, and a severe disability is rated at 30 percent.  Actual loss of use of the foot is rated at 40 percent.

Other foot injuries are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A moderate disability is rated at 10 percent, a moderately severe disability is rated at 20 percent, and a severe disability is rated at 30 percent.  Actual loss of use of the foot is rated at 40 percent.

The Veteran underwent a VA examination in October 2009 prior to separation from service.  She reported localized aching pain in the feet rated at 2/10 which occurs twice per month and lasts for one day.  Otherwise, she denied pain, weakness, stiffness, swelling, or fatigue.  She stated she could not stand or walk for more than 45 minutes and required shoe inserts.  She did not require orthopedic shoes, corrective shoes, arch supports, foot supports, or build-up of the shoes.  She reported that she experienced no functional impairment from this disability.  Gait was normal.  No assistive device was needed for ambulation.  Examination of the feet revealed evidence of abnormal weight bearing and bilateral tenderness of the plantar surface.  There was slight bilateral tenderness to palpation, but no evidence of painful motion, edema, disturbed circulation, weakness, muscle atrophy, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the great toes.  Alignment of the Achilles tendons was normal on weight-bearing and non-weight-bearing.  There was no evidence of pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  X-rays were within normal limits.  The examiner diagnosed bilateral plantar fasciitis.

At her September 2016 hearing, the Veteran reported that her plantar fasciitis bothers her when standing and walking.  She also stated she experienced pain and fatigue when resting.  She reported being prescribed inserts.  She denied that her disability had worsened since her VA examination.

In an October 2016 letter, the Veteran's private orthopedist stated that she exhibits plantar fasciitis and point tenderness of the left heel.

The Board finds that a compensable evaluation is not warranted for the Veteran's bilateral plantar fasciitis.  Compensable evaluations are available for limited or painful motion, pes planus, bilateral weak foot, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, nonunion or malunion of the tarsal or metatarsal bones, a moderate foot disability, or the functional equivalent thereof.  The evidence weighs against manifestations of such severity.  At her October 2009 VA examination, the Veteran reported mild aching pain that occurred twice per month.  At her September 2016 hearing, she denied that her disability had worsened since this examination.  At her September 2016 hearing she denied that her disability had worsened and reported pain and fatigue when resting, exacerbated by standing and walking.  The October 2016 letter from her private orthopedist identified only tenderness in the left foot as a symptom.  While the Veteran has described difficulty walking, she has described this difficulty in reference to her lower back, hip, and gluteal disabilities for which she is already compensated.  These symptoms do not rise to the level of a compensable disability under the applicable criteria.  There is no limitation of motion characteristic of compensable arthritis and no muscular atrophy characteristic of bilateral weak foot.  There is no evidence of pes planus, pes cavus, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, or nonunion or malunion of the tarsal or metatarsal bones.  Her pain, rated at 2/10, cannot be considered moderate under Diagnostic Code 5284.  Furthermore, her foot symptoms as articulated in the record are not functionally equivalent to any compensable rating criteria.  For these reasons, the Board finds that a compensable evaluation is not warranted for the Veteran's bilateral plantar fasciitis.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, limited motion, painful motion, stiffness, locking, and difficulty standing, walking, sitting, and typing, are specifically contemplated by or the anticipated consequences of the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her musculoskeletal disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hemorrhoids

The Veteran claims service connection for hemorrhoids.

Available service treatment records do not reflect any symptoms of or treatment for hemorrhoids prior to her August 2009 claim.

The Veteran underwent a VA examination in October 2009 prior to separation from service.  She reported anal itching and pain said she was diagnosed with hemorrhoids since 1996.  She stated she does not receive medical treatment but uses over-the-counter medication.  She reported occasional recurrence.  The examiner did not diagnose a disability on the grounds that there was no pathology to render a diagnosis.

Post-retirement military medical records reflect that a July 2013 colonoscopy revealed internal hemorrhoids.  

At her September 2016 hearing, the Veteran stated that her hemorrhoids began in 1995.  She reported that she had recurrent problems since then, using only over-the-counter treatment.  She further stated that no rectal examination was performed at the October 2009 VA examination.

Post-retirement military medical records reflect that in October 2016 the Veteran was treated for hemorrhoids.  Her physician observed hemorrhoids on examination, and she was diagnosed with hemorrhoids.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's hemorrhoids arose in service.  While service treatment records do not establish hemorrhoids, these records are incomplete and the Board thus has a heightened duty to consider the benefit-of-the-doubt rule.  Additionally, while records may not establish a diagnosis of hemorrhoids, the Veteran's August 2009 claim was filed prior to her separation from service, which itself constitutes a report of hemorrhoid symptoms in service.  The October 2009 VA examiner did not find hemorrhoids on physical examination, but this finding is consistent with the Veteran's reports of recurrent hemorrhoids.  The Board points out that the Veteran is competent to report the onset of hemorrhoids, as such condition is not considered a complex medical issue that cannot be identified by a layman.  And under the circumstances here, as the Veteran's assertions are consistent, there is no reason to doubt her credibility.  Subsequent treatment records provide a medical diagnosis of hemorrhoids in July 2013 and again in October 2016.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hemorrhoids arose in service, and service connection is therefore granted.

Left Elbow

The Veteran claims service connection for a left elbow disability.

Available service treatment records do not reflect any symptoms of or treatment for a left elbow disability prior to her August 2009 claim.

The Veteran underwent a VA examination in October 2009 prior to separation from service.  She reported weakness, tenderness, and pain.  She denied stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  She reported flare-ups twice per month lasting for two days with pain rated at 6/10.  Examination showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding, or ankylosis.  Range of motion was within normal limits.  After repetitive use, joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  X-rays were within normal limits.  The examiner did not diagnose a disability on the grounds that there was no pathology to render a diagnosis.

Private treatment records reflect that in August 2013 the Veteran underwent surgery on her left elbow.  Specifically, she was diagnosed with medial and lateral epicondylitis of the left elbow and underwent an epicondylar release with tendon repair and partial ostectomy.  Her surgery noted a long list of left elbow symptoms.

At her September 2016 hearing, the Veteran stated that her left elbow problems are the result of overcompensation due to her extensive right elbow problems.

In an October 2016 letter, the Veteran's private orthopedist opined that the Veteran's left elbow disability was caused by overuse and strain from years of chronic and acute issues with her right elbow.

The Board finds that the evidence is at least in equipoise that the Veteran's left elbow disability was caused by her service-connected right elbow disability.  The VA examiner found no left elbow pathology, but subsequently treatment records establish that the Veteran underwent surgery for medial and lateral epicondylitis of the left elbow.  Furthermore, her private orthopedist opined that the Veteran's left elbow disability was caused by her right elbow disability.  This opinion was based on the rational that overuse and strain from years of chronic and acute issues with her right elbow caused the left elbow disability.  There is no medical or lay evidence in the record to contradict this opinion.  For these reasons, the Board finds that the evidence is at least in equipoise that the Veteran's left elbow disability was caused by her service-connected right elbow disability, and service connection is therefore granted.


ORDER

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for a right hip strain has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for a right wrist strain has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of thyroid papillary carcinoma, status post thyroidectomy, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for acid reflux has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for a bilateral hand disability, claimed as chronic pain and prickly condition, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for a left wrist disability has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for a right hamstring disability, claimed as chronic pain and loss of motion, has been withdrawn and is dismissed.

An initial evaluation in excess of 10 percent for a left hip strain is denied.

An initial evaluation of 20 percent, but not in excess thereof, for a lumbar spine strain is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine is denied.

An initial evaluation of 20 percent, but not in excess thereof, for lateral epicondylitis of the right elbow is granted, subject to the laws and regulations governing the payment of VA benefits.

A temporary total evaluation for convalescence for lateral epicondylitis of the right elbow is denied.

An initial compensable evaluation for bilateral plantar fasciitis is denied.

Service connection for hemorrhoids is granted.

Service connection for a left elbow disability, claimed as loss of motion, degenerative joint disease, and pain, to include as secondary to lateral epicondylitis of the right elbow, is granted.


REMAND

Gluteal Numbness

The Veteran claims increased rating for her gluteal numbness associated with IVDS.  She is currently in receipt of a noncompensable rating prior to October 8, 2010, and a 10 percent rating on each side thereafter.

The Veteran's gluteal numbness is currently evaluated as neuritis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  An evaluation of 10 percent is warranted for mild incomplete paralysis, 20 percent is warranted for moderate incomplete paralysis, 40 percent is warranted for moderately severe incomplete paralysis, 60 percent is warranted for severe incomplete paralysis, and 80 percent is warranted for complete paralysis.  Complete paralysis of the sciatic nerve is productive of the foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or very rarely lost.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the paralysis scale with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes is that for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The Veteran underwent a VA examination in October 2009 prior to separation from service.  While this examination did not address her gluteal numbness, there were no abnormal neurological findings in the lumbar spine examination.

The Veteran underwent a VA examination in October 2010.  She reported constant nerve pain and cracking in the lower back.  There was no tingling, numbness, abnormal sensation, anesthesia, weakness, or paralysis.  The examiner diagnosed bilateral lower extremity radiculopathy, most likely involving the sciatic nerve.  The disability caused functional impairment through pain and difficulty walking.  When asked for clarification, the examiner diagnosed bilateral lumbar IVDS.  A subsequent November 2010 negative lumbar spine x-ray did not change the examiner's diagnosis opinion.

At her September 2016 hearing, the Veteran reported a numbness sensation, tingling, burning, and weakness in her buttocks, which caused pain.  She denied any numbness or other paralysis symptoms below the buttocks.  She stated that the left was worse than the right.  Her symptoms made it difficult for her to sit.  She denied any worsening of her disability since her VA examination.

In an October 2016 letter, the Veteran's private orthopedist stated that the Veteran suffers from chronic pain in her buttocks.  Specifically, she demonstrated pain at both the right and left ischial tuberosity which is consistent with immobility of the lumbar spine and inherent neurological complication such as radiculopathy.  Her left ischial tuberosity is more painful than that of the right.

The Board finds that remand is necessary to provide the Veteran with an examination to determine the severity of her gluteal numbness.  The October 2010 VA examination does not provide the Board with any guidance as to how severe the Veteran's symptoms are, nor does the private examination reported in the September 2016 letter.  No nerve conduction studies appear to have been performed.  Furthermore, the Veteran's descriptions of her pain do not assist the Board as to whether they constitute mild, moderate, moderately severe, or severe symptoms.  The Board thus finds the October 2010 VA examination inadequate, and remand for a new examination is required.

TDIU

The Veteran seeks TDIU.  She contends that her service-connected disabilities, when considered in combination, render her unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).

The Board finds that further development is needed to decide the Veteran's TDIU claim.  The record evidence reflects that she was employed by the federal government for the majority of the appeal period.  Her TDIU claim was first raised at her September 2016 hearing, at which point she reported that she had ended employment in April 2016.  Remand is necessary to establish the specific dates and nature of her employment status.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice for a claim for a TDIU to the Veteran and her representative with the appropriate claims forms, and inform the Veteran that such forms must be completed and returned in order to decide her claim.  Take the necessary steps to obtain any relevant employment disability records in the possession of the federal government.  Conduct any additional development deemed necessary to determine the impact of the service-connected disabilities on the Veteran's employability.  

2.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

3.  Schedule the Veteran for a VA examination to determine the level of severity of her lumbar IVDS bilateral gluteal numbness.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


